Citation Nr: 0944572	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bone spurs of the feet.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2007, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
a transcript of that hearing is of record.  

This case was remanded by the Board in November 2007 for 
additional development.  


FINDING OF FACT

The Veteran does not have bone spurs of the feet that are 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have bone spurs of the feet that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July, 
September, and October 2004, and March 2005, well before the 
adjudication of the initial decision by the agency of 
original jurisdiction (AOJ), and again in November 2007.  
Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).      

Regarding VA's duty to assist, the AOJ attempted to obtain 
the Veteran's service treatment record (STR) file, but could 
locate only very limited documents.  The records obtained 
consist of dental records, the report of the Veteran's 
enlistment examination in 1969, including his report of 
medical history, the results of a hearing test given in 1970, 
and the report of an in-service examination, including the 
Veteran's report of medical history, given in April 1985.  
The AOJ also obtained the post-service medical records 
identified by the Veteran, and secured a VA examination in 
furtherance of his claim.  The Veteran avers treatment at a 
Navy medical facility at Pensacola, Florida during his tour 
of duty there, but he was told by that facility that they 
have no records.  Similarly, the Veteran avers that he was 
given an examination in 1991, shortly after retiring from 
military service, in connection with attendance at a police 
academy.  He was told by those authorities that they did not 
have the report of that examination, and they provided only 
results of a hearing test and x-rays.  

The record demonstrates that the AOJ has made numerous 
attempts to obtain the Veteran's missing STRs, with only the 
limited results described above.  Of record is the AOJ's 
formal finding that all procedures to obtain the missing 
records had been followed and documented, that all efforts 
had been exhausted, and that, based on the foregoing, the 
record is not available.  See 38 C.F.R. § 3.159(c)(2).  

The Court has held that, when records in government custody 
are lost or destroyed, there is no heightened "benefit of the 
doubt," but only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  See 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cromer 
v. Nicholson, 19 Vet. App. 215 (2005) (loss of Veteran's 
records while under government control did not warrant 
application of adverse presumption requiring VA to disprove 
Veteran's claim of service connection).  

The Veteran testified at his hearing that he had never sought 
treatment at a VA medical facility, and has not identified 
any post-service treatment related to his bone spurs.  In a 
written statement dated in August 2008 the Veteran stated 
that he had no more evidence to submit in connection with 
this claim.  VA has no duty to inform or assist that was 
unmet. 

II.  Background

The Veteran contends that he developed bone spurs while in 
service.  He reportedly served as a drill instructor and 
personnel officer while stationed at the Naval Air Station 
(NAS) Pensacola, Florida.  He has reported that as a drill 
instructor his duties included daily runs in combat boots.  
In support of his claim for service connection, the Veteran 
has submitted two statements from persons who report that 
they served with the Veteran.  The statements reflect that 
the Veteran did receive treatment for his feet in service, 
which included being diagnosed with bone spurs, and that the 
Veteran was placed on limited duty for a period of time.  

As noted, there is of record the report of an April 1985 in-
service medical examination, and the Veteran's report of 
medical history completed by him at the time of that 
examination.  Neither report reflects findings, complaints, 
or a diagnosis for painful feet or bone spurs.  

Of record are the Veteran's post-service treatment records 
from D.W., M.D., dated from January 1994 to May 2001.  There 
is no mention whatever of any findings, complaints, or a 
diagnosis for painful feet or bone spurs.  The Veteran has 
stated that he has not been seen by any doctor other than Dr. 
W. since about 1993.  Dr. W.'s records through May 2001 show 
treatment for a variety of ailments, but not for any foot-
related complaints.  

Dr. W. was asked to submit any treatment records he had 
relating to the Veteran's bilateral bone spurs of the feet.  
The only record returned was a clinical note dated in August 
2004, shortly after the Veteran submitted this service 
connection claim, and which appears to be the first time Dr. 
W. had seen the Veteran since the previous treatment note was 
written in June 2001.  Dr. W. noted the Veteran's reported 
history of pain and inflammation of the Achilles tendon in 
both legs since 1986.  He also noted that the Veteran 
reportedly had developed some spurring and calcification at 
the distal end of the Achilles tendon at the insertion onto 
the calcaneus.  Following a clinical examination, Dr. W.'s 
assessment was chronic Achilles tendonitis with spur 
formation of both feet for a long duration.  This clinical 
note did not document any treatment offered or given, but Dr. 
W. suggested that the Veteran see VA for evaluation of this 
disability.  There is no evidence of record showing that the 
Veteran thereafter ever sought treatment for his heel spurs 
by any practitioner.  

Also of record are statements from two men who served with 
the Veteran.  An undated statement from R.B., submitted by 
the Veteran in April 2006, avers that the Veteran acquired 
bone spurs on both heels and was placed on limited duty for 
some time.  Mr. B. stated that the doctors at NAS Pensacola 
told the Veteran that he could have surgery, but that the 
Veteran declined.  Also of record is an August 2005 statement 
from service buddy J.M., who discussed the rigors of being a 
drill instructor at NAS Pensacola.  He noted that he had 
personally witnessed the Veteran leading physical training 
sessions, said that the Veteran complained often of pain in 
the heel, and could not complete the strenuous physical 
training sessions because of the agonizing pain.  He also 
noted that in the summer of 1979 the Veteran informed him and 
the other drill instructors that he had a bone spur on his 
right heel and would not be able to conduct, lead, or 
participate in the physical training sessions.  

On remand, the Veteran was afforded a VA foot examination in 
order to obtain a diagnosis of any present foot disability, 
and a medical opinion as to whether it is at least as likely 
as not that any disability is related to the Veteran's 
military service.  The March 2009 examiner diagnosed 
prominent heel spurs on both feet, with the one on the right 
being worse.  As regards the requested medical opinion, the 
examiner stated that he could find no service medical record 
of any bone spurs, and that, absent medical evidence of in-
service treatment of heel complaints, he was unable to render 
a medical opinion without resorting to "pure speculation."  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Here, there is credible medical evidence that the Veteran 
currently has the claimed disability, i.e., bilateral heel 
spurs, as diagnosed by both the Veteran's personal physician, 
Dr. W., and by the VA examiner.  However, there is no medical 
evidence of in-service incurrence or aggravation of an injury 
or disease, and no credible medical evidence of a nexus 
between the current disability and an in-service disease or 
injury.  

As to the absence of medical evidence of in-service 
incurrence or aggravation of an injury or disease, the Board 
acknowledges that this could easily be explained by the 
absence of the bulk of the Veteran's STRs.  In the absence of 
those records, the Board must consider any other relevant and 
credible evidence of record.  This evidence consists of the 
averments of the Veteran himself, Dr. W.'s treatment records 
and his August 2004 clinical note, as well as the statements 
of his two service associates.  

Addressing Dr. W.'s August 2004 clinical note first, the 
Board notes that it was this note that diagnosed the 
Veteran's spurring for the apparent purpose of providing the 
Veteran with evidence of a current disability.  It is readily 
apparent from Dr. W.'s note that he had to rely on the 
Veteran's statements to him in order for him to conclude that 
the heel spurs diagnosed in 2004 are related to events in 
service.  Dr. W. stated that the Veteran complained that he 
developed pain and inflammation of the Achilles tendon on 
both legs beginning in 1986, from which developed the 
Veteran's spurring and calcification at the distal end of the 
Achilles tendon.  

The Board notes that the Court has found that the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
Veteran.  See e.g., Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  As will be discussed below, there is a dearth of 
medical evidence supporting an etiological connection between 
the Veteran's described in-service events and his current 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  

The Board also notes that both of the Veteran's associates' 
statements relied on information provided to them by the 
Veteran.  While they may well have witnessed the Veteran 
experiencing pain while participating in physical training, 
there is no evidence showing that either has the medical 
training and expertise to make a medical determination that 
what they witnessed was related to the Veteran's current 
disability.  

Finally, turning to the Veteran's own statements, the Board 
notes that the Veteran is competent to provide testimony 
concerning factual matters of which he had first hand 
knowledge:  experiencing pain in his feet, being treated for 
heel spurs, or being placed on limited duty.  He is not, 
however, competent to provide a diagnosis or etiology 
regarding any current heel spurs.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).    

As noted above, even when there is documented evidence of it, 
it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, which is the case here, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Here, the Veteran has nowhere in the record stated that he 
has had continuity of symptomatology since leaving service.  
His testimony, and the statements of his two service buddies, 
is that he suffered a right heel spur beginning in about 
1977.  He testified that his left heel became problematic in 
about 1982.  He has not averred continuity of symptomatology 
since then.  It was not until his August 2004 visit to Dr. W. 
that the issue was first raised, and even then he did not 
complain that he had had continuity of his symptoms since 
service.  

Moreover, there appears to be no continuity of symptomatology 
even while in service.  Taking the Veteran and his two 
buddies at their word, the Veteran's heel complaints began no 
later than about 1977.  However, the Veteran's report of 
medical history on the occasion of his April 1985 in-service 
examination showed no foot complaints.  Moreover, clinical 
evaluation of the Veteran's lower extremities was found to be 
normal.  

Since leaving active duty, as noted, the treatment records 
from the Veteran's own personal physician, dated from January 
1994 to June 2001, show no complaint or treatment related to 
the feet.  It was not until the Veteran saw Dr. W. for what 
clearly was for the specific purpose of supporting the 
present claim that the issue of heel spurs first appeared in 
post-service records.  Prior to the August 2004 entry, most 
of the entries typically stated that the Veteran was doing 
well without complaints, was doing great, was doing fairly 
well, was doing extremely well, etc.  As noted, none of these 
entries discussed the Veteran's feet in any way.  In 
testimony at his hearing the Veteran stated that he began to 
see Dr. W. beginning in 1993 or 1994.  In response to a 
question from his representative, the Veteran testified that 
he saw the doctor for his feet, but, as the record shows, 
that was not until 2004, after seeing him for 10 years, and 
then not for treatment but for a supporting statement and 
diagnosis.  Moreover, there is no evidence or testimony that 
the Veteran has been seen for treatment of his feet by any 
practitioner since leaving service in 1990.  

As the Board has noted, the Veteran is competent as a 
layperson to describe the symptoms he experiences, including 
subjective complaints that could constitute continuity of 
symptomatology.  However, the Board finds here that the 
preponderance of the evidence is that there has not been a 
continuity of symptomatology since before he retired from 
service in 1990.  Even if the Veteran had averred that he has 
had a continuity of symptomatology, the Board finds that the 
absence of any complaint or treatment for the nearly two 
decades since leaving active duty, including the six years 
since Dr. W. suggested he go to VA for evaluation of his heel 
spurs complaint, is persuasive.  The Veteran testified that 
he has never been to a VA medical facility for treatment, and 
that his only post-service treatment has been by Dr. W., 
whose records mention nothing about the feet until the August 
2004 entry, which was for the purpose of diagnosis, but not 
treatment.  

As noted above, when, as here, records in government custody 
are lost or destroyed, there exists a heightened duty to 
consider the benefit-of-the-doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  Russo, supra.  As noted in the VCAA discussion 
above, the AOJ has exhausted all avenues in its attempts to 
assist the Veteran in developing his claim as regards 
obtaining his STRs.  

As regards the benefit-of-the-doubt doctrine, as discussed 
above, the Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim, and that 
the Board's obligations as announced in Russo, supra, have 
been met.  The Veteran's current bone spurs of the feet are 
not traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to service connection for bone spurs of the feet 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


